Citation Nr: 1548222	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-16 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to September 9, 2009, for the grant of service connection for headaches.

2.  Entitlement to service connection for warts of the left lower extremity.

3.  Entitlement to service connection for residuals of a wart of the left hand middle finger.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for a dental disability.  

6.  Entitlement to service connection for a left index finger disability.  

7.  Entitlement to service connection for impetigo (claimed as a facial skin condition).  

8.  Entitlement to service connection for a left eye disability (claimed as a vision condition).  

9.  Entitlement to service connection for degenerative disc disease and osteoarthritis of the lumbar spine.  

10.  Entitlement to service connection for a respiratory disability to include sleep apnea including as due to environmental exposures during Gulf War service.  

11.  Entitlement to service connection for osteoarthritis and patellofemoral syndrome of the right knee.  

12.  Entitlement to service connection for osteoarthritis and patellofemoral syndrome of the left knee.  

13.  Entitlement to service connection for irritable bowel syndrome (IBS) (claimed as diarrhea).

14.  Entitlement to service connection for tinnitus.    


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from September 1983 to August 1986 and from August 2005 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified at a video conference hearing before the Board in May 2015.  

The issues of entitlement to service connection for impetigo and a respiratory disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 11, 2015, at the video conference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the issues of entitlement to an earlier effective date for headaches and entitlement to service connection for bilateral hearing loss, a dental disability, a left index finger disability, a left eye disability and tinnitus was requested.

2.  The Veteran has a wart of the left lower extremity that began during military service.

3.  The claims file is void of any competent evidence linking a diagnosis of warts of the left hand middle finger or residuals thereof to the Veteran's military service.  

4.  The Veteran has degenerative disc disease and osteoarthritis of the lumbar spine that is at least as likely as not related to military service.

5.  The Veteran has osteoarthritis and patellofemoral syndrome of the right knee that is at least as likely as not related to military service.

6.  The Veteran has osteoarthritis and patellofemoral syndrome of the left knee that is at least as likely as not related to military service.

7.  The claims file is void of any competent evidence linking a diagnosis of irritable bowel syndrome to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  Criteria for withdrawal of an appeal by the Veteran have been met with regard to the issues of entitlement to an earlier effective date for headaches and entitlement to service connection for bilateral hearing loss, a dental disability, a left index finger disability, a left eye disability, and tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Criteria for service connection for warts of the left lower extremity have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Criteria for service connection for warts of the left hand middle finger or residuals thereof have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  Criteria for service connection for degenerative disc disease and osteoarthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  Criteria for service connection for osteoarthritis and patellofemoral syndrome of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  Criteria for service connection for osteoarthritis and patellofemoral syndrome of the left knee have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

7.  Criteria for service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues of entitlement to an earlier effective date for headaches and entitlement to service connection for bilateral hearing loss, a dental disability, a left index finger disability, a left eye disability, and tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the issues of entitlement to an earlier effective date for headaches and entitlement to service connection for bilateral hearing loss, a dental disability, a left index finger disability, a left eye disability, and tinnitus and the Veteran's appeal is dismissed with regard to these issues.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA and private treatment records have been obtained. 

The Veteran was provided with VA examinations (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  The VA examiner had full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

III.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.



A.  Warts - Left Lower Extremity and Left Hand Middle Finger

Historically, the Veteran filed a claim of entitlement to service connection for warts of the left lower extremity and left hand middle finger in June 2008.  The claim was denied in October 2008.  The Veteran appealed the denial and this appeal ensued.   

A review of the Veteran's service treatment records reflects that the Veteran was seen for a report of warts on the right fifth digit and left leg in January 2006.  He was assessed with warts.  The warts were noted to have been shaved and frozen with a histo freeze.  He was advised to follow up in two weeks if there was no relief of symptoms.  The records are otherwise silent for reference to treatment for warts.  

At a June 2009 VA examination, the Veteran reported that he sustained an injury to his left middle finger in July 1996 when he dropped a machine gun mount on his finger.  He did not undergo surgery and he was treated with ice only.  He reported and demonstrated inability to flex the distal joint but he denied pain.  The examiner noted that the Veteran's left middle finger injury did not limit any activity and he did not wear any brace or support for the left hand.  On examination, the Veteran was unable to flex any left digit sufficiently to meet the transverse crease.  When asked to flex each digit separately, he was able to achieve the task and each digit met the transverse crease of the left hand.  Hand grasp and digit strength, including the left middle finger was 5/5 bilaterally.  He had full flexion of all left hand digits and he consistently denied pain on three range of motion attempts.  X-rays of the left hand were normal and no fracture, dislocation, or bone destruction was identified.  The examiner diagnosed status post trauma of the left [middle] finger with no residuals found on examination.  No reference to warts was included in the examination.  

The Veteran was seen at VA in September 2010 at which time he reported a skin lesion on his left leg that had been present for years.  He was assessed with a dermatofibroma.  He was also assessed with a tender wart on his left leg in September 2010.    

The Veteran testified in May 2015 that he had a wart cut off of his left middle finger in service.  He indicated that the wart was cut off and he can no longer straighten his left middle finger.  He also reported that when he had the wart removed another wart "popped up" on his left lower extremity.  

With regard to warts of the left lower extremity, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection. 

The Veteran's service treatment records reflect treatment for a wart of the left lower extremity.  Moreover, the Veteran's statements in support of his claim for a wart of the left lower extremity are construed as alleging the presence of current disability and a nexus between in-service treatment and a current disability.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms which include a wart of the left lower extremity.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the post-service VA treatment records reflect complaints and treatment for what was variously diagnosed as a dermatofibroma of the left leg and a wart of the left leg.  

The evidence reflects in-service treatment for a wart of the left lower extremity and the Veteran has alleged a continuity of symptomatology since service.  Resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's current wart of the left lower extremity and active service.  Therefore, service connection for a wart of the left lower extremity is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to residuals of a wart of the left hand middle finger, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection.  

The evidence of record does not reflect that the Veteran has any residuals from the removal of a wart of the left hand middle finger.  The Veteran's service treatment records do not reflect treatment for a wart of the left hand middle finger but instead reference treatment for removal of a wart of the right hand fifth digit.  The Veteran's post-service treatment records do not reflect any complaints, findings, or treatment for a wart of the left hand middle finger.  Moreover, at the Veteran's hearing before the Board, the Veteran did not testify that he had a current wart of the left hand middle finger.  Instead, he averred that he "can no longer straighten his left middle finger."  The Veteran was afforded a VA examination in June 2009 at which time the Veteran reported that he sustained an injury to his left middle finger in July 1996 when he dropped a machine gun mount on his finger.  While the evidence reflects that he reported that he could not straighten his finger, following a physical examination, the Veteran was not diagnosed with any objective disability of the finger.   

The Board acknowledges that the Veteran is competent to report that the symptoms he attributes to removal of a wart of the left hand middle finger.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experiences residuals of removal of a wart of the left hand middle finger.  

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  While the Veteran has reported residuals of the removal of a wart of the left hand middle finger resulted in a current disability, when examined by VA no current disability was found.  Consequently, the objective findings do not support the finding of a diagnosis of a wart of the left hand middle finger or any chronic residual disability from the removal of such.  Symptoms alone, such as the inability to straighten the left hand middle finger, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability.   Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Accordingly, the claim for service connection for residuals of a wart of the left hand middle finger is denied.  

B.  Degenerative Disc Disease and Osteoarthritis of the Lumbar Spine

Historically, the Veteran filed a claim of entitlement to service connection for a lumbar spine disability in June 2008.  The claim was denied in October 2008.  The Veteran appealed the denial and this appeal ensued.   

A review of the Veteran's service treatment reports reflects that he was seen for reports of localized back pain in October 2005 and a backache in November 2005.  He was assessed with back strain in November 2005.  He was also seen for a backache in December 2005.  At that time he indicated that he had been diagnosed with arthritis in his spine two months prior.  In October 2006, he was assessed with a backache.  X-rays were noted to be taken but no results were included in the records.  A March 2007 report of medical history form reflects a report of low back pain.    

Private treatment reports from J. Benzschawel, D.C., C.S.C.S., dated in April and May 2009 reflect that the Veteran underwent treatment for various lumbosacral spine disabilities.  

At an independent medical evaluation performed by R. Lemon, M.D., dated in July 2009, the Veteran was assessed with preexisting lumbar spondylosis unrelated to an on the job injury and manifestation of preexisting lumbar spondylosis unrelated to an on the job injury.     

VA outpatient treatment reports reflect that the Veteran underwent X-rays of the lumbar spine in June 2008 following a report of low back pain since he returned from Iraq.  He was assessed with minimal degenerative disc disease at L4-5.  The Veteran presented at VA with a report of severe back pain in March 2009.  A herniated disc was suspected.  In June 2009, x-rays of the lumbar spine revealed minimal posterior listhesis L4-5 and exaggerated lumbar lordosis with weight-bearing line falling in front of the sacrum.  In March 2010, X-rays of the lumbar spine revealed mild degenerative changes and increased spurring at L1-2.  

At a June 2009 VA examination, the Veteran reported sharp stabbing low back pain at L4-5.  He indicated that he fell from a five ton truck while training prior to his deployment and fell eight feet and landed on his upper back.  He indicated that he sought treatment for the pain the next day and he had continued pain but did not seek medical care for his back.  He reported that he was diagnosed with disc disease of the low back and place on light duty for the last six weeks of his deployment.  X-rays of the lumbar spine revealed exaggerated lumbar lordosis, minimal posterior listhesis from L4-5, and a tiny osteophyte at L4 anteriorly.  The examiner noted that X-rays obtained at VA in June 2008 revealed minimal degenerative disc disease at L4-5.  The examiner opined that osteoarthritis of the lumbar spine is as likely as not related to normal aging but was aggravated beyond the normal progression during military service.  

In a July 2009 VA addendum opinion, the May 2009 examiner VA examiner indicated that the fall from the truck in service as likely as not contributed to lumbar degenerative disc disease.  The examiner also noted that arthritis did not appear on X-ray film for several years and was therefore not caused during active duty but by the same reasoning existed prior to active duty.  She also found that she was unable to determine beyond speculation whether L5 disc disease was present prior the Veteran's deployment or was the result of the fall since disc disease at the L4-5 level is a common finding.  

At the May 2015 hearing, the Veteran testified that he injured his back when he fell off of a "five" [truck] in September 2005 and had pain in his upper back.  He indicated that while the pain was mainly in his upper back he also mentioned that he had lower back pain at that time.  He reported periodic flare-ups of pain during his deployment and that the doctor thought it was arthritic and he was treated with a flexigram and over-the-counter pain killers and a flexigram.  The Veteran testified that his low back bothered him after the injury in service but it was not a severe stabbing pain and was more progressive over the years.  He noted that after service he worked as a telephone repairman and turned to get a tool from his truck and felt excruciating pain.  He testified that he was an Infantryman in service and just tried to work through the pain but carrying extra weight and running around in Humvees with little cushion on rough roads caused him pain and he sought treatment. 

Associated with the claims file is a statement from Dr. Benzschawel dated in September 2015 which indicates that the Veteran had been treated for stabbing low back pain which the Veteran reported began while he was in service.  Dr. Benzschawel reported that the Veteran underwent twenty treatments with good results.  He noted that X-rays of the lumbar spine revealed degeneration in areas of the lumbar spine.  Dr. Benzschawel concluded that due to the Veteran's history, recollection of symptom origination, demands put on his body during deployment and condition found, it is more likely than not that the Veteran's injuries and extent of degeneration was caused by the Veteran's military service and that the type of activity performed during service precipitates, aggravates, and accelerates beyond normal progression, a progressively deteriorating or degenerative condition.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection degenerative disc disease and osteoarthritis of the lumbar spine.  

The Veteran's service treatment records reflect complaints of low back pain.  The Veteran's statements in support of his claim for a low back disability are construed as alleging the presence of current disability and a nexus between in-service trauma and a current low back disability.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of low back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes the VA examiner opined that osteoarthritis of the lumbar spine is as likely as not related to normal aging but was aggravated beyond the normal progression during military service.  She found that an injury in service as likely as not contributed to lumbar degenerative disc disease.  The examiner also indicated that she was unable to determine beyond speculation whether L5 disc disease was present prior the Veteran's deployment or was the result of the fall since disc disease at the L4-5 level is a common finding.  However, another opinion was submitted by the Veteran's private practitioner and indicates that it is more likely than not that the Veteran's injuries and extent of degeneration was caused by the Veteran's military service and that the type of activity performed during service precipitates, aggravates, and accelerates beyond normal progression, a progressively deteriorating or degenerative condition.  

Consequently, the competent evidence of record indicates that the Veteran's degenerative disc disease and osteoarthritis of the lumbar spine is related to service.  The Veteran has alleged in-service low back trauma and a continuity of symptomatology since service.  As noted, the Veteran is competent to testify to exposure to trauma in service and his symptoms of a low back disability since service.  The VA examiner and a private practitioner determined that the Veteran's low back disability is related to his military service.  Resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's degenerative disc disease and osteoarthritis of the lumbar spine and active service.  Therefore, service connection for degenerative disc disease and osteoarthritis of the lumbar spine is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




C.  Osteoarthritis and Patellofemoral Syndrome of the Bilateral Knees

Historically, the Veteran filed a claim of entitlement to service connection for a bilateral knee disability in June 2008.  The claim was denied in October 2008.  The Veteran appealed the denial and this appeal ensued.   

The Veteran's service treatment reports reflect a report of fluid of the left knee in September 1983.  In March 1985, the Veteran reported bilateral knee soreness.  He was assessed with bilateral chondromalacia patella.  In April 1985, the Veteran was assessed with trauma to the right and left knee versus right and left knee chondromalacia patella.  The Veteran reported left knee swelling following a twisting injury in June 1994.  He was assessed with a left knee strain.  

VA treatment reports include X-rays of the left and right knee which reveal mild patellofemoral degenerative changes bilaterally, right prepatellar bursitis, and left subcutaneous skin calcifications in June 2008.  In June 2009, bilateral X-rays of the knees revealed bilateral patellar lipping right more than left, calcifications of the right patella tendon, and calcifications of the insertion of the quadriceps tendon and patellar ligament worse on the right.  X-rays of the bilateral knees in March 2010 revealed patellar enthesophyte formation.  In May 2010, he was assessed with bilateral knee arthralgia.    

At a June 2009 VA examination, the Veteran reported bilateral knee stiffness with cold temperatures.  Pain was noted to be equal in both knees.  The Veteran was unable to recall any specific injury to either knee during service or any injury to either knee since discharge from active duty.  Following a physical examination and review of X-rays of the bilateral knees, the examiner assessed the Veteran with osteoarthritis of both knees and bilateral patellofemoral pain syndrome.  The examiner opined that osteoarthritis of the knees was bilateral and as likely as not related to normal aging but aggravated beyond the progression by active military service with need to perform duties described to include additional diagnosis of bilateral patellofemoral pain syndrome.  

At the May 2015 hearing, the Veteran testified that he had knee pain during service which was assumed to be arthritic in nature.  He said that his pain progressed and one year prior to the hearing he ruptured both patella tendons.  He reported that X-rays revealed very little arthritis but a high degree of calcification.  He indicated that during service he was a platoon sergeant and he tried not to let his soldiers see his pain so he would push as hard as he physically could.  The Veteran testified that he had the bilateral patella tear and he still suffers from intermittent collapses of either knee.  

Associated with the claims file is a statement from Dr. Benzschawel dated in September 2015 which indicates that the Veteran was seen for knee pain in May 2015 at which time the Veteran reported experiencing knee pain since his military service which had progressed since that time.  X-rays of the knees revealed positive degenerative changes in both patella.  Dr. Benzschawel opined that due to the Veteran's case history, recollection of symptom origination, demands put on his body during deployment, and the condition found, it is more likely than not that the Veteran's injuries and extent of degeneration has been caused during military service and the type of activities the Veteran performed during service precipitates, aggravates, and accelerates beyond normal progression a progressively deteriorating or degenerative condition.  
  
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for osteoarthritis and patellofemoral syndrome of the bilateral knees.

The Veteran's service treatment reports reflect treatment for bilateral knee complaints diagnosed as bilateral chondromalacia patella and the Veteran has alleged a continuity of symptomatology since service.  The Veteran's statements in support of his claim for a low bilateral knee disability are construed as alleging the presence of current disability and a nexus between treatment in service and a bilateral knee disability.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of bilateral knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board notes the VA examiner opined osteoarthritis of the knees was bilateral and as likely as not related to normal aging but aggravated beyond the progression by active military service with need to perform in-service duties.  The VA examiner also diagnosed bilateral patellofemoral pain syndrome.  The Veteran also submitted a statement from a private practitioner who indicated that it is more likely than not that the Veteran's injuries and extent of degeneration has been caused during military service and the type of activities the Veteran performed during service precipitates, aggravates, and accelerates beyond normal progression a progressively deteriorating or degenerative condition

Consequently, the competent evidence of record indicates that the Veteran's osteoarthritis and patellofemoral syndrome of the bilateral knees is related to service.  The Veteran has alleged treatment for his knees in service and a continuity of symptomatology since service.  As noted, the Veteran is competent to testify to his treatment in service and his symptoms of a bilateral knee disability since service.  The VA examiner and a private practitioner determined that the Veteran's bilateral disability is related to his military service.  Resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's osteoarthritis and patellofemoral syndrome of the bilateral knees and active service.  Therefore, service connection for osteoarthritis and patellofemoral syndrome of the bilateral knees is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Irritable Bowel Syndrome

Historically, the Veteran filed a claim of entitlement to service connection for irritable bowel syndrome in June 2008.  The claim was denied in October 2008.  The Veteran appealed the denial and this appeal ensued.   

Regulations provide that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b). 

The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id.  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS);or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a m                                                                                                              medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d)  warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2)(i). To date, VA has not identified any other medically unexplained chronic multi-symptom illnesses for purposes of 38 C.F.R. § 3.317

A review of the Veteran's service treatment records reflects that the Veteran was seen for a report of nausea and diarrhea in November 2006.  He was assessed with diarrhea.  He was noted to have had a febrile food borne illness in October 2006.  

At a June 2009 VA examination, the Veteran reported diarrhea during high stress times estimated to be once per week.  He indicated that he had watery brown stool three times in a day once a week and it was not uncommon to skip a week now and then.  He indicated that he did not treat his symptoms, he did not pass blood in his stool, he did not have alternating constipation, and he denied abdominal pain with diarrhea.  The examiner indicated that the Veteran had not undergone any diagnostics and did not have a formal diagnosis of IBS.  Following a physical examination, the examiner indicated that a diagnosis of IBS was not found.  

In a July 2009 VA addendum opinion, the May 2009 VA examiner indicated that IBS was not diagnosed because the ROME criteria was not met as the Veteran reported only intermittent episodes of diarrhea, lack of constipation, and no abdominal pain.  The examiner reported that the Veteran clearly associated diarrhea with periods of emotional stress which makes the diagnosis more "functional diarrhea."  

VA treatment reports reflect hat the Veteran reported diarrhea and constipation in July 2010.  The medical professional noted that it "sounded like IBS."  However, a specific diagnosis of IBS was not rendered.  

At the May 2015 hearing, the Veteran testified that he was treated for irritable bowel syndrome since service.  He indicated that he had flare-ups during times of high stress and his VA doctor told him to increase his fiber intake to solidify his [stools].      

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for irritable bowel syndrome. 

The Board acknowledges that the Veteran is competent to report that the symptoms he attributes to irritable bowel syndrome.  Barr v. Nicholson, 21 Vet. App. 303   (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced diarrhea and constipation.  

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  The Board acknowledges a report of diarrhea and constipation in July 2010 which a VA practitioner noted "sounded like IBS."  However, a specific diagnosis of IBS was not rendered.  Moreover, when examiner by VA, a diagnosis of irritable bowel syndrome was not rendered.  The examiner indicated that the Veteran's symptoms did not meet the ROME criteria for a diagnosis of irritable bowel syndrome and a diagnosis of functional diarrhea was instead rendered.  Consequently, the objective findings do not support a diagnosis of irritable bowel syndrome.  Symptoms alone, such as diarrhea and constipation, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.   Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

 Accordingly, the claim for service connection for irritable bowel syndrome is denied.


ORDER

The appeal is dismissed with regard to the issues of entitlement to an earlier effective date for headaches and entitlement to service connection bilateral hearing loss, a dental disability, a left index finger disability, a left eye disability, and tinnitus.

Service connection for warts of the left lower extremity is granted.

Service connection for residuals of warts of the left hand middle finger is denied.  

Service connection for degenerative disc disease and osteoarthritis of the lumbar spine is granted.  

Service connection for osteoarthritis and patellofemoral syndrome of the right knee is granted.  

Service connection for osteoarthritis and patellofemoral syndrome of the left knee is granted.  

Service connection for irritable bowel syndrome (claimed as diarrhea) is denied.


REMAND

A review if the claims file reveals that a remand is necessary before a decision on the merits of the claims for service connection for impetigo and a respiratory disability can be reached.  

With regard to the claim for impetigo, the Veteran's service treatment reports reflect that the Veteran was the Veteran was assessed with a rash of unknown etiology on the forearms and legs in May 1984.  He was assessed with contact dermatitis versus tinea pedis (ankle rash) in September 2005.  The Veteran reported impetigo on a March 2007 report of medical history form.  

VA treatment reports dated in March 2009 reflect that the Veteran was seen for a suspected skin abscess, cellulitis, and lymphangitis.  He reported a rash on his face.  In July 2010, he was assessed with an inflamed skin tag of the left axilla which was removed.  He was also assessed with a lip lesion in July 2010 and a rash around his mouth.  In October 2010, he was seen for a rash around his mouth.  He was assessed with impetigo.  He also reported a rash on his mouth and he was assessed with folliculitis in January 2011.  In August 2011, he was assessed with recurrent perioral lesions, bacterial folliculitis, and impetigo.  

The Veteran testified that he developed a rash on his face around his upper lip and nose which spread down to his lower jawline while he was deployed.  He indicated that he has also suffered from a similar rash since he returned from his deployment.  He reported that he was informed that he had picked up some sort of blood born bacterial infection.  He testified that he has continued to have symptoms of the rash since service and it has variously been diagnosed as impetigo, herpes, or folliculitis.  The Veteran indicated that he treated the rash with antibacterial ointment when it manifests and he noticed that the rash is worse during periods of high stress.  He indicated that the symptoms of his rash are on his face and spread out on his face onto his nose.  

The Veteran has reported a rash in service and a similar rash during periods of high stress since service.  The Veteran has not been afforded a VA examination for his skin disability.  As such, an examination to determine the nature and etiology of the claimed skin disability should be scheduled.  

With regard to the claim for a respiratory disability, the Veteran's DD-214 for his second period of service indicates that he served in Kuwait from November 2005 to November 2006.  

The Veteran testified that when he was in-country during his deployment he was subject to a lot of sand storms and oil fires and he began coughing during service and his cough never went away.  He indicated that he uses cough drops non-stop to get some relief but he has never gotten a straight answer as to whether he has a respiratory disability.  

Some veterans who served in Iraq are known to have exercise intolerance and other respiratory symptoms which correlate to a diagnosis of chronic bronchiolitis.  Although the Veteran was stationed primarily in Kuwait during his deployment, he has reported a chronicity of symptomatology since service and indicated that he still experiences a chronic cough which was present during service.  As such, he should be afforded a VA examination to determine whether he has any chronic respiratory disorder related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the etiology of claimed impetigo.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed and the examiner should report all diagnoses pertinent to the skin.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disability is etiologically related to the Veteran's active service.  The examiner should provide a rationale for all opinions expressed.  The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  

2.  Schedule the Veteran for a VA respiratory examination with a pulmonologist.  Any necessary testing should be obtained in order to determine the Veteran's current pulmonary disorders.  The pulmonologist should obtain a detailed history from the Veteran regarding his symptoms during service and since that time and specifically indicate whether his symptoms are consistent with a diagnosis of chronic bronchiolitis.  The examiner should also diagnose any other respiratory disorders present.  Thereafter, the examiner should indicate whether it is at least as likely as not (50 percent or greater) that any currently diagnosed pulmonary disorder was incurred in or caused by the Veteran's active service, to include exposure to environmental exposures during Gulf War service.  The examiner should provide a rationale for all opinions expressed.

3.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


